DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/19/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/19/2022. In particular, original Claims 1 and 15 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 7, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 15 has been amended deleting “Formula 1”. However, the claim recites the structure for this formula, i.e.

    PNG
    media_image1.png
    143
    198
    media_image1.png
    Greyscale
.
Thereby, rendering the scope of the claim confusing given it is unclear if Applicants’ intention is to have the claim recite the structure associated with Formula 1 or not.

Claim 19 recites the limitation “wherein Z is BAr2” which renders the scope of the claim confusing given that claim 15 from which claim 19 depends recites that Z for Formula 3 is BAr2, POAr3, PSAr4, SiAr5Ar6 or GeAr7Ar8 and Z for Formula 4 is B, PO, PS, SiAr5 or GeAr7. Thus, by reciting “Z is BAr2” the claim is indefinite given that it is unclear how Z can be BAr2 for Formula 4. If this is Applicants’ intention, it is suggested claim 19 is amended to recite “wherein the polycyclic compound is given by Formula 3, wherein Z is BAr2”.
Furthermore, given that claim 15 recites a compound given by either Formula 3 or Formula 4, it is unclear if Applicants’ intention is to recite that the compound in claim 19 is given by Formula 3. If this is Applicants’ intention, it is suggested that claim 19 is amended to recite “wherein in Formula 3 Z is BAr2”. 

Claim 20 recites “wherein Z is represented by Formula 5:

    PNG
    media_image2.png
    112
    168
    media_image2.png
    Greyscale
,
which renders the scope of the claim confusing given that claim 15 from which claim 19 depends recites that Z for Formula 3 is BAr2, POAr3, PSAr4, SiAr5Ar6 or GeAr7Ar8 and Z for Formula 4 is B, PO, PS, SiAr5 or GeAr7. Thus, by reciting “Z is represented by Formula 5” the claim is indefinite given that it is unclear how Z can be given by Formula for Formula 4. If this is Applicants’ intention, it is suggested that claim 19 is amended to recite “wherein in Formula 3 Z is represented by Formula 5”
Furthermore, given that claim 15 recites a compound given by either Formula 3 or Formula 4, it is unclear if Applicants’ intention is to recite that the compound in claim 20 is given by Formula 3. If Applicants’ intention is to require that the compound is given by Formula 3, it is suggested claim 20 is amended to recite “wherein the polycyclic compound is given by Formula 3, wherein Z is represented by Formula 5”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 9-12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ji et al (US 2017/0194562) in view of Forrest et al (2003/0230980).



    PNG
    media_image3.png
    712
    768
    media_image3.png
    Greyscale
,
where the anode (115) corresponds to the recited first electrode; the hole injection (120) and hole transport (125) layers correspond to the recited hole transport region; the electron transport (145) and electron injection (150) layers correspond to the recited electron transport region; and the cathode (160) corresponds to the recited second electrode. From Figure 1 it is clear that the layers of the device correspond to the order to the layers recited in the present claims. 
The reference does not explicitly disclose the materials for the anode and cathode as recited in the present claims.  However, Paragraph [0025] of the reference incorporates by reference Forrest et al.  Paragraphs [0025]-[0026] and [0032] of Forrest et al disclose an organic light emitting device where the anode and cathode are formed of indium tin oxide, i.e. an oxide of In and Sn 
	In Ji et al, the emission layer comprises the compound ([0059] and [0057] – H1):

    PNG
    media_image4.png
    427
    407
    media_image4.png
    Greyscale
,
corresponding to recited Formula 1, where recited Rings A and B correspond to recited Formula 2, i.e.

    PNG
    media_image5.png
    117
    152
    media_image5.png
    Greyscale
,
where X is O and Y is direct bond; the groups R1 and R2 combine to form a C6 aryl ring. In the compound of the reference the recited group Z is BAr2, where Ar2 is an unsubstituted C6 aryl group, and the recited group Ar1 is an unsubstituted C6 aryl.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

	Regarding claim 3, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. Additionally, Ji et al discloses that the light emitting layer comprises a thermally activated delayed fluorescent emitter ([0087]). Accordingly, the reference discloses that the light emitter layer is configured to emit delayed fluorescence as recited in the present claim.
	

             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 9, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. From the discussion above, in the compound of Ji et al the recited group Z is BAr2.



    PNG
    media_image6.png
    115
    184
    media_image6.png
    Greyscale
,
where V1 to V5 are CR12, where R12 is H.

Regarding claim 11, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. As discussed above, Ji et al discloses that V1 to V5 are CR12, where R12 is H.

Regarding claim 12, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. As discussed above, Ji et al discloses that recited Rings A and B are furan rings.
	
Regarding claim 14, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. The compound disclosed by Ji et al is not one of the compounds recited in the present claim.  However, the compound is but one example and attention is directed to Formula (III) of the reference ([0046]):

    PNG
    media_image7.png
    244
    419
    media_image7.png
    Greyscale
,
where X1 is B and X2 is N ([0047]); L1 and L2 are direct bonds ([0049]); Z1 to Z8 are C ([0054]); R1 and R2 are H ([0053]); Y1 and Y2 are NAr3 ([0048]). The groups Ar1, Ar2, and Ar3 are aryl and exemplified as phenyl ([0051] and [0056] – Ar1). The aryl groups can be substituted with alkyl groups ([0051]). The reference exemplifies alkyl as including 1-methylethyl, i.e. isopropyl ([0034]). Thus, the reference discloses compound (4) of the claims, i.e.

    PNG
    media_image8.png
    194
    164
    media_image8.png
    Greyscale
.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ji et al (US 2017/0194562) and Forrest et al (2003/0230980) as applied to claims 1, 3-4, 9-12, and 14 above, and in view of Stegamat et al (US 2006/0145599).

The discussion with respect to Ji et al and Forrest et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 5, the combined disclosures of Ji et al and Forrest et al teach all the claim limitations as set forth above. Additionally, Ji et al discloses that the light emitting layer comprises a thermally activated delayed fluorescent emitter ([0087]). Accordingly, the reference discloses that the light emitter layer is configured to emit delayed fluorescence as recited in the present claim. However, the reference does not discloses that the light emitting layer is configures to emit blue light.
Stegamat et al discloses that organic light emitting devices emit light in a particular part of the visible spectrum, i.e. a particular color such as blue, red, or green ([0004]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the organic light emitting device of emit blue light as disclosed by Ji et al to obtain an emission layer that is a thermally activated delayed fluorescent emission layer emitting blue light, as doing so would amount to nothing more than use of a known organic light emitting device emitting blue light for its intended use, in a known environment to accomplish entirely expected results.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martynova et al (US 2014/0042370).

Regarding claim 1, Martynova et al discloses an organic light emitting device comprising an anode (i.e. a first electrode) / hole-transport layer (i.e. a hole transport region) / emission layer / electron-transport layer (i.e. an electron transport region) / cathode (i.e. second electrode) ([0179]). The cathode is formed of aluminum, while the anode is formed from indium tin oxide 

    PNG
    media_image9.png
    251
    396
    media_image9.png
    Greyscale
,
where Y1 is BR1, and X is N ([0012]-[0013]); V is O ([0017]); Q is CR; A is CR ([0019] and [0040]); and the group R is H ([0023]). The group R1 is an aromatic group such as benzene ([0023] and ([0030]). The groups Ar3a is given as ([0053] – Ar3a-3):

    PNG
    media_image10.png
    124
    111
    media_image10.png
    Greyscale
.
Thus, the reference discloses a compound given by recited Formula 1, i.e.

    PNG
    media_image11.png
    150
    255
    media_image11.png
    Greyscale
,
where ring A is benzene and ring B is furan. The group Z is BAr2 is benzene; and the group Ar1 is benzene. The furan ring is given by recited Formula 2, i.e.

    PNG
    media_image12.png
    123
    152
    media_image12.png
    Greyscale
.
where X is O; and Y is direct bond. The groups R1 and R2 combined to form a benzene ring.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
The reference discloses the compound as a host in the emission layer and the compound does not function as dopant as recited in the present claim. However, the recitation in the claims that emission layer comprises a polycyclic compound represented by Formula 1 “as a dopant” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the 

	Regarding claim 13, Martynova et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (6), i.e.

    PNG
    media_image13.png
    262
    326
    media_image13.png
    Greyscale
,
where A1 is H; and the integer n is zero (0); X is O; and Y is a direct bond. The groups R1 and R2 combined to form a benzene ring.

Claims 15, 7, 16, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2019/0058124, hereafter Hatakeyama ‘124).

Regarding claim 15, Hatakeyama ‘124 discloses the following compound (Abstract and [0019] – Formula 1):

    PNG
    media_image14.png
    391
    385
    media_image14.png
    Greyscale
,
where Y1 is B ([0022]); X1 and X2 are given by N-R, where R is an optionally substituted aryl ([0023]). Rings A, B, and C are aryl or heteroaryl rings ([0020]). The reference discloses aryl and heteroaryl as including benzene, thiophene, and pyrazine ([0077]-[0079]). Thus, the reference discloses a compound corresponding to recited Formula 4, i.e.

    PNG
    media_image15.png
    251
    233
    media_image15.png
    Greyscale


where Z is given by Y1 in the reference and is B; the recited Ring B is given ring A in the reference and is thiophene or pyridine; recited ring A and M are given by rings B and C of the 1 and Ar1’ are given by R in the compound of the reference and are benzene.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Hatakeyama ‘124 teaches all the claim limitations as set forth above. Given that the claims do not require the compound given by Formula (3), the reference discloses the compound of the present claims.

Regarding claim 16, Hatakeyama ‘124 teaches all the claim limitations as set forth above. As discussed above, the reference discloses recited ring A is a thiophene. Accordingly, the reference discloses recited Formula 2, i.e.

    PNG
    media_image16.png
    115
    136
    media_image16.png
    Greyscale
,
where X is O; Y is a direct bond; and the groups R1 and R2 are H.



Regarding claim 22, Hatakeyama ‘124 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by Compound 24 of the claims, i.e.

    PNG
    media_image17.png
    105
    176
    media_image17.png
    Greyscale
.

Regarding claim 23, Hatakeyama ‘124 teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device with the following structure (Abstract, and [0127] - Figure 1):

    PNG
    media_image18.png
    516
    789
    media_image18.png
    Greyscale
,


Regarding claim 24, Hatakeyama ‘124 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is a delayed fluorescence light emission layer (Abstract).
 
Regarding claim 25, Hatakeyama ‘124 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is a thermally delayed fluorescence light emission layer (Abstract and [0016]). The light emission layer comprises a host compound and the compound given by Formula 1 is a dopant ([0016] and [0148]).

Regarding claim 26, Hatakeyama ‘124 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is a thermally delayed fluorescence light emission layer which emits blue light (Abstract, [0324], and [0362]).

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, Applicants argue that Ji et al only provides for unfused compound as recited in amended claim 1 and further discloses the compound as a host and not a dopant. However, as set forth in the rejections above, the claim 1 recites that the groups R1 and R2 in Formula 1 optionally combine with each other to form a ring. To that end, it is noted that the reference discloses a compound with the formula:

    PNG
    media_image4.png
    427
    407
    media_image4.png
    Greyscale
,
corresponding to recited Formula 1, where recited Rings A and B correspond to recited Formula 2, i.e.

    PNG
    media_image5.png
    117
    152
    media_image5.png
    Greyscale
,
1 and R2 combine to form a C6 aryl ring. In the compound of the reference the recited group Z is BAr2, where Ar2 is an unsubstituted C6 aryl group, and the recited group Ar1 is an unsubstituted C6 aryl. 
Furthermore, while the reference discloses this compound a host, it is noted that claim 1 recites the limitation “where the emission layer comprises a polycyclic compound represented by Formula 1 as a dopant”, as discussed in the rejection above, the phrase “as a dopant” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the reference discloses the compound as presently claimed, it is clear that the compound of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Applicants’ arguments regarding the rejection of claim 15 over Ji et al as set forth in the previous Office Action. However, in light of the amendments to the claim 15, Ji et al is not a relevant against the claim.

Applicants’ arguments regarding Hatakeyama ‘000, Hatakeyama ‘538, and Hatakeyama ‘124 as applied against claim 1 in the previous Office Action have been considered but are moot in light of the new grounds of rejection set forth above. Furthermore, Applicants’ arguments regarding Hatakeyama ‘000 and Hatakeyama ‘538 as applied against claim 15 have been considered, but are moot in light of the new grounds of rejection set forth above.  However, the Hatakeyama ‘124 remains applicable against claim 15 for the reasons set forth in the rejections above.

Regarding claim 15, Applicants argue that Hatakeyama ‘124 leads one of ordinary skill in to art heavily favor benzene rings at positions corresponding to the recited Ring A and Ring B given that the reference only discloses compounds where recited Rings A and B are benzene.  However, while the reference exemplifies compound where recited Rings A and B are benzene, the fact remains that the reference discloses compound where recited Rings A and B are heteroaryl rings. Specifically, as discussed in the rejections above the reference discloses compound given by Formula 1, i.e.

    PNG
    media_image14.png
    391
    385
    media_image14.png
    Greyscale
,
In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

As evidence of their position, Applicants point to Paragraph [0070] of Hatakeyama ‘124 which discloses that: 
“[A] compound represented by the above formula (2-1) or (2-2) corresponds to, for example, a compound represented by any one of formulas (1-402) to (1-409), or (1-412) to (1-419) listed as specific compounds that are described below.  That is, for example, the compound represented by formula (2-1) or (2-2) is a compound having ring A' (or ring B' or ring C') that is formed by fusing a benzene ring, an indole ring, a pyrrole ring, a benzofuran ring or a benzothiophene ring to a benzene ring which is ring a (or ring b or ring c), and the fused ring A' (or fused ring B' or fused ring C') that has been formed is a naphthalene ring, a carbazole ring, an indole ring, a dibenzofuran ring, or a dibenzothiophene ring.”
However, as set forth in the rejections above, the Examiner pointed to Formula I of the reference as well as Paragraphs [0079] of the reference which discloses the heteroaryl rings encompassed by ring A, ring B or ring C in Formula I.

Applicants’ argue that while Hatakeyama ‘124 may seem to provide for a broad genus of heteroaryl rings for ring A to C of the respective formulas, the selection of the specific recited species, i.e. at least one selected from Ring A or ring B is substituted or unsubstituted pyrrole, substituted or unsubstituted thiophene, substituted or unsubstituted oxazine, or substituted or unsubstituted furan, should not be deemed obvious. However, it is the Examiner’s position absent 

Applicants argue that the previous Office Action has not provided any reason or motivation as to why one of ordinary skill in the art would have specifically selected the species recited in the present claims from the genus allegedly disclosed by Hatakeyama ‘124.  However, firstly it is the Examiner’s position that the reference does not disclose a genus of compounds, but rather explicitly discloses the types and aryl and heteroaryl rings that can be present for rings A to C in Formula 1. Secondly, as discussed above, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the ring types disclosed for rings A to C including those presently claimed and thereby arrive at the instantly claimed compound with a reasonable expectation of success.

Applicants argue given that Hatakeyama ‘124 does not provide any apparent reason to one of ordinary skill in the art to select any group other than benzene, let alone the specific recited groups in instant claim 15 for rings A to C of the general formula disclosed in Hatakeyama ‘124, without impermissible hindsight. However, as discussed above, while the reference exemplifies only compounds containing benzene for rings A-C, this does not obviate the explicit disclosure in the reference that rings A-C can be heteroaryl rings and the explicit disclosure of the heteroaryl rings. 
Furthermore, as discussed above, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the .
Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767